Title: To John Adams from Oliver Wolcott, Jr., 13 September 1799
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir
Treasury Department Trenton, September 13th. 1799.

I have the honour to acknowledge your favour of August 30th refering it to me to report on the applications for the appointment of Keeper of the Light House on Gay Head.
The Candidates are Ebenezer Skiff, Matthew Tilton, Silas Daggett, Thomas West, Noah Pease and Nathaniel Mayhew.
I have the honour to enclose all the recommendations, with two Letters from General Lincoln dated August 20th & 29th.—My opinion formed upon a careful perusal of these paper, is that Ebenezer Skiff is entitled to the preference—Perhaps however I have fallen into a mistake for want of full information of the characters of the Gentlemen who have signed the recommendations, in which case the President will correct me.
The Salary which I take the liberty to propose for the Keeper is Two hundred Dollars per Annum from the time the House is lighted.
I have the honour to be / with perfect respect / Sir / Your obedient Servant
            

            
            Oliv Wolcott.
            
          